                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JERROD B HORTON,

                       Petitioner,
                                                               Case No. 20-cv-1658-bhl
       v.

EARNELL R LUCAS,

                  Respondent.
______________________________________________________________________________

                             SCREENING ORDER
______________________________________________________________________________

       Jared B. Horton filed his petition for writ of habeas corpus under 28 U.S.C. §2241 on
November 2, 2020, alleging violations of his rights under the Sixth Amendment to a speedy trial.
(ECF No. 1.) He also filed a motion for leave to proceed without prepayment of the filing fee on
the same day. (ECF No. 2.) On November 18, 2020, Horton paid the $5.00 filing fee in full, so
the Court will deny his motion to proceed in forma pauperis as moot.
       Rule 1(b) of the Rules Governing Section 2254 Cases in the United States District Court
permits the Court to “apply any or all of these rules to a habeas corpus petition not covered by
Rule 1(a).” The Court will do so here.
       Rule 4 of the Rules Governing Section 2254 Cases requires the Court to “promptly
examine” the petition—
       If it plainly appears from the petition and any attached exhibits that the petitioner
       is not entitled to relief in the district court, the judge must dismiss the petition and
       direct the clerk to notify the petitioner. If the petition is not dismissed, the judge
       must order the respondent to file an answer, motion, or other response within a
       fixed time, or to take other action the judge may order.
During its initial review of habeas petitions, the Court examines whether the petitioner has set
forth cognizable constitutional or federal claims and has exhausted his available state remedies.
       In his §2241 petition, Horton brings a claim of detainer/illegal pretrial detention. He
alleges he is being held at Milwaukee County Jail in violation of his Sixth Amendment speedy
trial right, and that he is suffering violations of his right to due process, his Fifth Amendment
right to be free from self-incrimination, and his right to effective assistance of counsel. He also



            Case 2:20-cv-01658-BHL Filed 12/08/20 Page 1 of 2 Document 5
claims that he is being prosecuted in bad faith, a violation of his rights under Younger v. Harris,
401 U.S. 37 (1971). Horton requests this Court to “put a stop to the Flagrant violation and abuse
by the State Court Judicial process against its citizen [sic] which are cloaked with the
presumption of innocene [sic]. And request that this Lawful Court of Record to see that justice is
restored as well as my immediate release!”
        The Court reviewed the public record of this case to aid its understanding of the facts.1
The state’s prosecution of Horton began on July 12, 2019 and the case was set for trial initially in
January 2020; the trial has been adjourned six times and is now scheduled to begin on February
18, 2021. Horton has asserted his right to a speedy trial in state court on at least one occasion,
but the record is unclear as to how or whether the state responded. Given the ambiguity of the
petition and the state court record, the Court cannot conclude that Horton is plainly not entitled
to relief, so the petition will not be dismissed under Rule 4 and the respondent must respond.
Accordingly,
        IT IS HEREBY ORDERED:
    1. Horton’s motion for leave to proceed without prepayment of the filing fee, ECF No. 2, is
        DENIED as moot.
    2. Horton may proceed on the claims in his habeas petition. Petitioner is advised that he
        must send copies of all future filings with the Court to counsel for respondent, no matter
        whether in letter, brief, memorandum, or other form.
    3. Within fourteen (14) days of the date of this Order, the respondent shall answer or
        otherwise respond to the petition, complying with Rule 5 of the Rules Governing §2254
        Cases and Civil L. R. 7(f), and showing cause, if any, why the writ should not issue.

        Dated at Milwaukee, Wisconsin on December 8, 2020.

                                                          s/ Brett H. Ludwig
                                                          BRETT H. LUDWIG
                                                          United States District Judge




1
 Milwaukee County Case Number 2019CF003037 State of Wisconsin vs. Jerrod B Horton, Wisconsin Circuit Court
Access (Dec. 8, 2020, 12:42 PM),
https://wcca.wicourts.gov/caseDetail.html?caseNo=2019CF003037&countyNo=40&index=0&mode=details.



           Case 2:20-cv-01658-BHL Filed 12/08/20 Page 2 of 2 Document 5
